Citation Nr: 0725409	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  01-094 18A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for 
the grant of service connection for the veteran's lung cancer 
for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1955 to June 
1958.  He died in November 1999.   The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA); this decision granted the veteran's claim of 
entitlement to service connection for lung cancer which was 
pending at the time of the veteran's death.  The February 
2000 rating decision resulted in an award of accrued benefits 
to the widow-appellant.  A notice of disagreement was 
received in March 2000 regarding the effective date of 
service connection assigned in determining the award.  A 
statement of the case was issued in September 2001, and a 
substantive appeal was received in November 2001.

The Board notes that a September 2001 letter from the 
appellant expressed concern that the statement of the case 
was not received and may have been sent to an incorrect 
address.  However, the record reflects that this situation 
was addressed and resolved in October 2001.  The appellant 
submitted a timely substantive appeal in November 2001 and, 
on that Form 9, indicated that she had read the statement of 
the case.


FINDINGS OF FACT

1.  An April 1, 1999 application was the earliest 
communication from the veteran that may reasonably be 
construed as a claim for entitlement to service connection 
for lung cancer.

2.  The veteran died in November 1999, while his claim for 
entitlement to service connection for lung cancer was still 
pending.

3.  By rating decision in February 2000, service connection 
for the veteran's lung cancer was granted, effective April 1, 
2002; this rating decision resulted in an award of accrued 
benefits to the widow-appellant.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 1, 1999 for the veteran's award of service connection 
for lung cancer have not been met, and there is no legal 
basis for granting accrued benefits for any period of time 
prior to April 1, 1999.  38 U.S.C.A. §§ 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.400, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts as reflected 
by the evidence.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132; Smith (Claudus) v. Gober, 14 
Vet.App. 227 (2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  As 
the law regarding assignment of an effective date for a claim 
is dispositive in the instant claim, the VCAA is not 
applicable.



Analysis

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet.App. 
483 (1994).

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).

Any communication from or action by a claimant indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet.App. 196, 198 (1992).

The record shows that the veteran filed a claim of 
entitlement to service connection for lung cancer which was 
first received by VA in April 1999.  The record further shows 
that the veteran died in November 1999 from lung cancer, 
while the service connection claim was still pending.  In a 
February 2000 rating decision, the RO granted service 
connection for the veteran's lung cancer and assigned the 
effective date of April 1, 1999, the date upon which the 
veteran's original claim was received; this decision created 
the entitlement to accrued benefits with regard to which the 
appellant now appeals for an earlier effective date.

The appellant's primary contention while advancing this 
appeal has been to argue, as presented in the March 2000 
notice of disagreement and July 2000 correspondence, that the 
effective date of the award of benefits should correspond to 
the time the veteran incurred the service connected 
disability or, at least, should correspond to the time where 
the veteran became disabled.  The appellant objects to using 
the date the claim for benefits was filed as the effective 
date for the grant of benefits.

Most recently, in the appellant's November 2001 substantive 
appeal submission, the appellant alternatively suggests that 
the veteran may have "tried to get VA to look at our case 
from 1998."  However, the appellant does not specify 
precisely when or in what manner such an attempt may have 
been made, and she does not clearly explain whether she 
believes an informal claim was actually advanced and 
documented.  In any event, the Board has carefully reviewed 
the claims file and has observes that there is no evidence of 
any correspondence of any kind earlier than April 1999; nor 
is there any specific reference to correspondence prior to 
April 1999.

The Board has carefully reviewed the appellant's position, 
and fully understands her contention that it is unfair for 
the award of benefits to be based upon the date of the claim 
rather than a date correlated to the incurrence of the 
illness, especially as the veteran was exposed to hazardous 
asbestos during his service many decades before the assigned 
effective date for benefits.  The Board recognizes and 
appreciates the veteran's service and sympathizes with the 
appellant in this case.  However, the Board is bound by the 
law, and has no authority to grant benefits simply because 
such may be perceived by the appellant as the equitable thing 
to do.  38 U.S.C.A. §§ 503, 7104;  See Harvey v. Brown, 6 
Vet.App. 416, 425 (1994).

There is simply no basis in the law which would permit 
granting an effective date prior to April 1, 1999.  The Board 
has considered the provisions of 38 C.F.R. § 3.155 regarding 
the recognition of informal claims but cannot find any 
correspondence prior to the April 1999 application which 
identifies a desire to seek service connection for lung 
cancer.  Indeed, there is no correspondence of record of any 
kind from earlier than the April 1999.

Based on the facts in this case, there is no legal basis for 
an effective date earlier than April 1, 1999 for the award of 
benefits at issue.  The doctrine of reasonable doubt is not 
for application here as this issue is resolved as a question 
of law with no dispute or controversy regarding the factual 
record.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


